      Case 1:21-cv-10083-DJC Document 24 Filed 04/19/21 Page 1 of 24




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MASSACHUSETTS



GREATER BOSTON LEGAL SERVICES, et al.,        DEFENDANTS’ MEMORANDUM
                                              IN SUPPORT OF MOTION TO
      Plaintiffs,                             DISMISS
     v.
                                              Case No.: 1:21-cv-10083-DJC
UNITED STATES DEPARTMENT OF HOMELAND
     SECURITY, et al.,

      Defendants.




                                         BRIAN M. BOYNTON
                                         Acting Assistant Attorney General

                                         MARCIA BERMAN
                                         BRIGHAM J. BOWEN
                                         Assistant Branch Directors

                                         HILARIE SNYDER
                                         Trial Attorney
                                         U.S. Department of Justice
                                         Civil Division
                                         Federal Programs Branch
                                         1100 L Street NW
                                         Washington, DC 20005
                                         (202) 305-0747
                                         hilarie.e.snyder@usdoj.gov
             Case 1:21-cv-10083-DJC Document 24 Filed 04/19/21 Page 2 of 24



                                                   TABLE OF CONTENTS


TABLE OF CONTENTS................................................................................................................ ii

INTRODUCTION .......................................................................................................................... 1

BACKGROUND ............................................................................................................................ 1

     I. Statutory and Regulatory Background ................................................................................ 1

     II. The Complaint .................................................................................................................... 5

ARGUMENT .................................................................................................................................. 7

     I. The Complaint Should be Dismissed Because Plaintiffs’ Injuries Fall Outside the Zones
        of Interests of the Provisions They Cite. ............................................................................. 7

          A.         Plaintiffs’ Injuries Fall Outside the Zones of Interests of the Two INA Sections. . 9

          B.         Plaintiffs’ Injuries Fall Outside the Zone of Interests of the Regulation. ............. 11

          C.         Plaintiffs’ Injuries Fall Outside the Zone of Interests of the Due Process Clause,
                     as that Clause Applies to Noncitizens. .................................................................. 12

     II. Plaintiffs’ APA Claim Should be Dismissed Because Plaintiffs Have an Adequate
         Alternative Remedy. ......................................................................................................... 13

          A.         Removal Proceedings Before an Immigration Court ............................................ 14

          B.         USCIS’s Denial of Benefits. ................................................................................. 18

     III. Plaintiffs’ Programmatic Attack on Defendants’ Compliance with Their Disclosure
          Obligations Across all Immigration Proceedings Should Be Dismissed. ......................... 20

CONCLUSION ............................................................................................................................. 22




                                                                     ii
         Case 1:21-cv-10083-DJC Document 24 Filed 04/19/21 Page 3 of 24




                                        INTRODUCTION

      Congress, through the Immigration and Nationality Act (“INA”), enacted a comprehensive

system governing immigration policy and procedure. In conjunction with agency regulations, that

system establishes extensive processes for adjudicating immigration benefits, removing

noncitizens from the United States, and detaining noncitizens. Those processes generally include

multiple opportunities for federal court and/or agency review, as well as opportunities for affected

individuals to obtain documents or information about their immigration cases.

      Notwithstanding these specific avenues for access to information, Plaintiffs—immigration

law firms, attorneys, and a nonprofit legal services organization—have brought an omnibus

Administrative Procedure Act (“APA”) claim that essentially asks this Court to require Defendants

to produce documents in all civil immigration matters. But there are many different types of civil

immigration proceedings encompassing over a million individual adjudications each year. These

many, varied proceedings involve different facts and implicate different statutory and regulatory

provisions, and none of those statutes or regulations require all of the disclosures Plaintiffs seek.

Regardless, Congress largely provided a means for Plaintiffs to raise any document-production

challenges in individual immigration proceedings and through those challenges obtain an adequate

remedy. Thus, the instant APA claim is barred.

       Plaintiffs’ complaint also fails at the outset because it is a generalized attack on an alleged

agency-wide policy that seeks broad, programmatic relief, rather than a challenge to discrete, final

agency action. Moreover, Plaintiffs’ alleged injuries—lost resources and the inability to provide

services to more clients—are, at best, only marginally related to the legal provisions upon which

they root their APA claim. The Court should therefore dismiss the complaint.

                                        BACKGROUND
   I. Statutory and Regulatory Background

       The INA is a comprehensive statutory scheme that “governs how persons are admitted to,

and removed from the United States.” Pereida v. Wilkinson, 141 S. Ct. 754, 758 (2021); see also

                                                 1
            Case 1:21-cv-10083-DJC Document 24 Filed 04/19/21 Page 4 of 24




Chamber of Com. of U.S. v. Whiting, 563 U.S. 582, 587 (2011). When it was enacted, among other

“basic and significant changes,” the INA “safeguard[ed] judicial review and provid[ed] for fair

administrative practice and procedure.” H.R. Rep. No.82-1365, at 28 (1952), reprinted in 1952

U.S.C.C.A.N. 1653, 1679. Three components within the Department of Homeland Security

(“DHS”), all named as defendants here, are primarily responsible for administering and enforcing

the Nation’s immigration laws. 6 U.S.C. § 211(c)(8); 8 U.S.C. § 1103; 8 C.F.R. § 100.1.1

       U.S. Citizenship and Immigration Services (“USCIS”) administers the lawful immigration

system. 6 U.S.C. § 271.2 People apply or petition to USCIS for benefits, including naturalization,

lawful permanent residence, and temporary visas. Id. § 271(b), 8 C.F.R. § 103.2. In fiscal year

2020, USCIS received 7.7 million applications, petitions, and requests for benefits, including

967,900 applications for naturalization and 519,700 applications for lawful permanent residence.3
       U.S. Customs and Border Protection (“CBP”), among other responsibilities, inspects

travelers at ports of entry (like certain airports and land border crossings), and protects and patrols

the borders to prevent the unlawful entry of persons and goods. 6 U.S.C. § 211(c).4 In fiscal year

2020, CBP encountered 646,822 individuals who (1) presented themselves at a port of entry

seeking lawful admission, but were determined to be inadmissible, (2) presented themselves at a

port of entry seeking humanitarian protection, (3) presented themselves at a port of entry, withdrew

their application for admission, and returned to their country of origin within a short timeframe,

(4) were expelled in the interest of public health, or (5) were apprehended due to being unlawfully

present.5

1
   Congress also assigned some immigration powers and duties to the Secretary of State and the
Attorney General. See 8 U.S.C. §§ 1103, 1104.
2
   See also About us, Mission and Core Values, available at https://www.uscis.gov/about-
us/mission-and-core-values (last visited April 16, 2021).
3
  2020     USCIS         Statistical      Annual      Report,   at     2-6,      available  at
https://www.uscis.gov/sites/default/files/document/reports/2020-USCIS-Statistical-Annual-
Report.pdf (last visited April 16, 2021).
4
  See also About CBP, available at https://www.cbp.gov/about (last visited April 16, 2021).
5
  CBP       Enforcement          Statistics    Fiscal      Year     2021,       available   at
https://www.cbp.gov/newsroom/stats/cbp-enforcement-
                                                  2
         Case 1:21-cv-10083-DJC Document 24 Filed 04/19/21 Page 5 of 24




       U.S. Immigration and Customs Enforcement (“ICE”), through its Enforcement and

Removal Operations directorate, “upholds U.S. immigration law at, within, and beyond” the

borders of the United States, and “manages all aspects of the immigration enforcement process,

including identification and arrest, domestic transportation, detention, bond management, and . . .

remov[al] from the U.S. . . .” 6 Separately, the ICE Office of the Principal Legal Advisor serves

as the exclusive government representative in immigration proceedings before the Department of

Justices’ Executive Office for Immigration Review (“EOIR”). 6 U.S.C. § 252(c). EOIR is

responsible for adjudicating immigration cases, including removal proceedings through which a

noncitizen can be removed from the country. 6 U.S.C. § 521(a). It includes the immigration court

and its first level appellate court, the Board of Immigration Appeals. 8 U.S.C. § 1101(b)(4), 8

C.F.R. § 1003.0(a). In fiscal year 2020, the immigration court received 367,038 new cases.7
       Defendants administer or play a role in numerous kinds of civil immigration proceedings.

For example, noncitizens and others apply to or petition USCIS for immigration or naturalization

benefits like citizenship, asylum, or lawful permanent residence.8 See 6 U.S.C. § 271(b). USCIS,

ICE, and CBP initiate removal proceedings in immigration court whereby an immigration judge

will consider whether a noncitizen should be removed. 8 U.S.C. § 1229(a); 8 C.F.R. §§ 239.1,

1003.13, 1003.14(a), 1239.1. And ICE and CBP can reinstate a prior removal order against a

noncitizen who illegally re-enters the United States. 8 U.S.C. § 1231(a)(5); 8 C.F.R. § 241.8(a);

see also Fernandez-Vargas v. Gonzales, 548 U.S. 30, 33 (2006). Through expedited removal

proceedings, DHS can remove certain noncitizens who arrive at a port of entry or who have been



statistics?_ga=2.203566864.1683215042.1615064102-1530298939.1615064102 (last visited
April 16, 2021); see also https://www.cbp.gov/newsroom/stats/cbp-enforcement-statistics/title-8-
and-title-42-statistics-fy2020 (last visited April 16, 2021).
6
  About us, available at https://www.ice.gov/about-ice (last visited April 16, 2021).
7
  Executive Office of Immigration Review Adjudication Statistics, available at
https://www.justice.gov/eoir/page/file/1060841/download (last visited April 16, 2021).
8
  In this memorandum, Defendants use the term “noncitizen” as synonymous with “alien,” which
is defined in 8 U.S.C. § 1101(a)(3).

                                                3
         Case 1:21-cv-10083-DJC Document 24 Filed 04/19/21 Page 6 of 24




present without admission or parole for less than two years, and who lack valid entry documents

or who seek to procure admission by fraud or misrepresentation. 8 U.S.C. § 1225(b)(1). Also, DHS

may detain certain noncitizens pending removal or during their removal proceedings. See, e.g., 8

U.S.C. § 1226.

       Further, there are many different proceedings within the broad categories described in the

paragraph above, all of which implicate different regulations, statutes, and processes. For instance,

in a removal proceeding before an immigration judge, the noncitizen can challenge removability

(i.e., whether he is lawfully present in the country) or raise a defense to removal (e.g., asylum). 8
C.F.R. §§ 1240.10(c), (d), 1240.11. The differences in both the grounds for removability and the

potential defense may affect the burden of proof and the type of evidence required. 8 U.S.C.

§ 1229a(c); 8 C.F.R. § 1240.8(d). The expedited removal process and the process for reinstating

a prior order of removal provide other examples. During those processes, a USCIS asylum officer

will interview a qualifying noncitizen who expresses a fear of returning to his home country. 8

C.F.R. §§ 208.30, 208.31. If the noncitizen establishes a significant possibility (credible fear

screening standard) or reasonable possibility (reasonable fear screening standard) of persecution

or torture, the noncitizen may be referred to an immigration court for further proceedings. 8 U.S.C.

§ 1151(a)(1), 8 C.F.R. §§ 208.16, 208.30, 208.31. Id.

       Moreover, Congress and the agencies have established varied means of administrative and

judicial review for immigration processes.9 For example, Congress has vested the courts of appeals

with exclusive jurisdiction to review final orders of removal from the immigration court, as well

as “all questions of law and fact, including interpretation and application of constitutional and

statutory provision” arising from those proceedings. 8 U.S.C. §§ 1252(a)(1), 1252(b)(9). In

addition, 8 U.S.C. § 1421(c) authorizes district courts to conduct a de novo review when USCIS

denies an application for naturalization. 8 U.S.C. § 1421(c). And the agencies provide their own



9
 There are also instances where Congress has expressly prohibited judicial review. See, e.g., 8
U.S.C. § 1252(a)(2).

                                                 4
         Case 1:21-cv-10083-DJC Document 24 Filed 04/19/21 Page 7 of 24




multi-tiered review processes in conjunction with many of the proceedings. See, e.g., 8 C.F.R.

§§ 1003.38, 1240.15 (appeal of removal order from immigration court to Board of Immigration

Appeals); id. 103.3(a) (appeal of various USCIS decisions).

        Congress and DHS have also provided for the disclosure of certain documents or

information to noncitizens in immigration proceedings.10 For example, during removal

proceedings in immigration court, a noncitizen is served with a copy of a charging document

containing, among other things, a description of the nature of the proceedings, the conduct alleged

to be in violation of the law, and the applicable statutory provisions. 8 U.S.C. § 1229(a)(1). The

noncitizen is given “a reasonable opportunity to examine the evidence against” him. 8 U.S.C.

§ 1229a(b)(4)(B). And the noncitizen “shall have access to” his visa, other entry documents, and

any non-confidential records and documents “pertaining to the alien’s admission or presence in

the United States” when the noncitizen has the burden of showing that he is lawfully present in the

United States pursuant to a prior admission. 8 U.S.C. § 1229a(c)(2)(B). The removal proceeding

concludes with a decision by the immigration judge. 8 C.F.R. § 1240.13. Similarly, when USCIS

denies an immigration-related benefit, it sends a written notice to the applicant or petitioner

“explain[ing] . . . the specific reasons for denial.” Id. § 103.3(a)(1)(i). And prior to that, if the

noncitizen is unaware of derogatory information considered by USCIS, USCIS generally advises

the applicant about the derogatory information and provides the applicant an opportunity to explain

or rebut it. 8 C.F.R. § 103.2(b)(16)(i).

     II. The Complaint

        As summarized in the first sentence of the complaint, the instant lawsuit is a sweeping

challenge to the alleged “systematic failure of the Department of Homeland Security (‘DHS’) to

produce to noncitizens and their counsel the records that are necessary to support their claims and

defenses or eligibility for benefits in a range of civil immigration proceedings.” Compl. ¶ 1.


10
   There are instances where Congress has expressly precluded the exchange of certain
information. See, e.g., 8 U.S.C. § 1229a(b)(4)(B).

                                                 5
         Case 1:21-cv-10083-DJC Document 24 Filed 04/19/21 Page 8 of 24




Plaintiffs are five attorneys, two law firms, and a nonprofit legal services organization, who

represent noncitizens “in a range of immigration matters, including bond hearings, removal

proceedings, applications for affirmative asylum, and applications for other benefits including

visas, permanent resident status, and citizenship.” Id. ¶ 2.

       The crux of the complaint is the claim that DHS has a policy or practice, which Plaintiffs

call the “Nondisclosure Policy,” of “denying noncitizens and their counsel timely access to

relevant records in the government’s possession” during immigration proceedings and instead

directing Plaintiffs to request those records through the Freedom of Information Act (“FOIA”). Id.
¶¶ 1-4. Plaintiffs maintain that this alleged policy violates DHS’s legal obligations, arising under

the Constitution and immigration laws and regulations, to disclose records that are relevant to a

noncitizen’s immigration case. They specifically point to the Due Process Clause, 8 U.S.C.

§ 1229a(b)(4)(B),11 8 U.S.C. § 1229a(c)(2)(B), and 8 C.F.R. § 103.2(b)(16) as the source of those

obligations. Compl. ¶ 87.

       Plaintiffs further claim that the alleged policy “applies across a broad range of Defendants’

interactions with noncitizens.” Id. ¶ 31. They single out the withholding of information that may

be used to deny applications with USCIS, the withholding of information from noncitizens in

removal proceedings, and the withholding of information from noncitizens whom DHS detains

and removes based on prior removal orders, id. ¶¶ 31-34, but also complain about “various types

of documents” not disclosed “in various types of proceedings.” Id. ¶ 35. Plaintiffs assert that the

alleged policy violates the APA because it is arbitrary, capricious, an abuse of discretion,

unconstitutional and otherwise incompatible with law. Id. ¶¶ 86-87. They ask the Court to declare

that the policy violates the APA and to “enjoin Defendants’ Nondisclosure Policy and order

compliance by Defendants with regulatory, statutory and constitutional disclosure obligations.” Id.

Prayer for Relief.



11
   Plaintiffs’ complaint actually cites 8 U.S.C. § 1229a(a)(4)(B). Compl. ¶ 87. This appears to be
a typographical error.

                                                  6
          Case 1:21-cv-10083-DJC Document 24 Filed 04/19/21 Page 9 of 24




        Plaintiffs assert that the alleged policy harms noncitizens because they are “deprived of the

opportunity to examine the evidence against them” and prevented from learning about favorable

evidence, all of which threatens their “ability to defend themselves” and “the fairness of the

proceedings.” Id. ¶¶ 54, 71. For their own part, Plaintiffs contend that they are harmed, as

attorneys, when Defendants do not produce records because it increases the time and cost

necessary for them to represent their clients, which “impede[s]” them “from achieving their

mission and goal of providing help to those who need their services” by preventing them from

taking on more clients. Id. ¶¶ 68, 79, 80. The private attorneys and private law firm plaintiffs (that
is, everyone except Greater Boston Legal Services) maintain that they cannot recover these

increased costs because they serve clients of limited resources or operate on flat-fee agreements.

Id. ¶ 83.12

                                           ARGUMENT

        Plaintiffs’ complaint should be dismissed for any of three independent reasons. First,

Plaintiffs’ alleged injuries fall outside the zones of interests for the statutes, regulation, and

constitutional provision they cite. Second, Plaintiffs have an adequate remedy to pursue records in

the context of individual immigration proceedings, which bars this omnibus APA claim. And third,

Plaintiffs do not challenge a circumscribed and discrete agency action, and, instead, improperly

mount a broad programmatic attack.

     I. The Complaint Should be Dismissed Because Plaintiffs’ Injuries Fall Outside the
        Zones of Interests of the Provisions They Cite.

        Plaintiffs must show that their alleged injuries “arguably fall within the zone of interests

protected or regulated by the statutory provision[, regulation,] or constitutional guarantee invoked

12
  Defendants dispute many of the allegations in the complaint, in particular the existence of the
so-called “Nondisclosure Policy.” Those allegations must be accepted as true, however, for
purposes of this motion to dismiss. See García–Catalán v. United States, 734 F.3d 100, 103 (1st
Cir. 2013). Defendants reserve the right to contest the allegations in the complaint if the case is
not dismissed.


                                                  7
         Case 1:21-cv-10083-DJC Document 24 Filed 04/19/21 Page 10 of 24




in the suit.” Bennett v. Spear, 520 U.S. 154, 162 (1997); see Lujan v. Nat’l Wildlife Fed’n, 497

U.S. 871, 883 (1990); Fed. Def. of New York, Inc. v. Federal Bureau of Prisons, 954 F.3d 118,

131 (2d 2020). Harvey v. Veneman, 396 F.3d 28, 34-5 (1st Cir. 2005). Whether Plaintiffs’ interests

fall within the zone-of-interest test is determined not by reference to the APA or by reference to

the overall purpose of the Act in question, but, instead, by reference to the statutory provisions,

regulations, or constitutional guarantees that Plaintiffs allege were violated. See Bennett, 520 U.S.

at 175-76; see also Air Courier Conf. v. Am. Postal Workers Union, 498 U.S. 517, 529-30 (1991)

(accepting “generality in defining the ‘relevant statute’” deprives zone-of-interests tests of

meaning.)

        This zone of interests test “forecloses suit . . . when a plaintiff’s ‘interests are so marginally

related to or inconsistent with the purposes implicit in the . . . [provision alleged to have been

violated] that it cannot reasonably be assumed that’ Congress authorized that plaintiff to sue.”

Lexmark Int’l Inc. v. Static Control Components, Inc., 572 U.S. 118, 130 (2014) (quoting Match-

E-Be-Nash-She-Wish Band of Pottawatomi Indians v. Patchak, 567 U.S. 209, 225 (2012);

(quotation marks omitted)). The “essential inquiry is whether Congress ‘intended for [a particular]

class [of plaintiffs] to be relied upon to challenge” the agency action. Clarke v. Sec. Indus. Ass’n,

479 U.S. 388, 399 (1987) (quoting Block v. Cmty. Nutrition Inst., 467 U.S. 340, 347 (1984)). And

while the test is “lenient,” Lexmark, 572 U.S. at 130, it is not “toothless,” Moya v. U.S. Dept. of

Homeland Sec., 975 F.3d 120, 132 (2d Cir. 2020) (plurality opinion).

        To that end, Plaintiffs’ complaint identifies four provisions upon which they rely—two

sections of the INA (8 U.S.C. § 1229a(b)(4)(B) and § 1229a(c)(2)(B)), a DHS regulation (8 C.F.R.

§ 103.2(b)(16)), and Due Process Clause. Compl. ¶ 87. Plaintiffs argue that Defendants’ failure to

produce records in conjunction with these four provisions injures them because it “requires them

to undertake considerable work designed to mitigate the [Nondisclosure] Policy’s harms to their

clients,” see id. ¶ 68, which renders “Plaintiffs’ representation of noncitizens . . . vastly more costly

and time-consuming,” id. ¶ 79. This, in turn, allegedly frustrates their goals because Plaintiffs

cannot take on as many clients or must turn clients away who do not have their own paperwork.

                                                    8
         Case 1:21-cv-10083-DJC Document 24 Filed 04/19/21 Page 11 of 24




Id. ¶¶ 80-81. But these injuries, even if actual, fall outside the zones of interests of the provisions

Plaintiffs cite.

            A. Plaintiffs’ Injuries Fall Outside the Zones of Interests of the Two INA Sections.

        Title 8 § 1229a(b)(4)(B) and § 1229a(c)(2)(B) are both in a statute titled, “Removal

proceedings.” The first, in a subsection titled, “Alien’s rights in proceeding” affords the “alien . .

. a reasonable opportunity to examine the evidence against” him “[i]n [removal] proceedings. . .,

under regulations of the Attorney General…” 8 U.S.C. § 1229a(b)(4)(B). The second, 8 U.S.C. §

1229a(c)(2)(B), in a subsection titled, “Decision and burden of proof” provides that “the alien shall

have access to” the alien’s visa, other entry documents, and any non-confidential documents

“pertaining to the alien’s admission or presence in the United States” when, in a removal

proceeding, the alien contends (and, therefore, has the burden of proving) that he is lawfully

present pursuant to a prior admission.

        “Whether a plaintiff comes within the zone of interests is an issue that requires [courts] to

determine, using traditional tools of statutory interpretation, whether a legislatively conferred

cause of action encompasses a particular plaintiff’s claim.” Lexmark, 572 U.S. at 127 (quotations

omitted). By their terms, these provisions provide noncitizens with access to certain documents in

immigration court removal proceedings. Neither speaks directly or indirectly to the relationship

between the noncitizen and his lawyer, and both apply regardless of whether the noncitizen is

represented. Thus, Plaintiffs’ injuries here are only “marginally related” to and, therefore, outside

the zone of interests of, the provisions’ purposes. See Lujan, 497 U.S. at 883 (noting that an

agency’s failure to comply with a statute requiring “on the record” hearings would have an adverse

impact on the company that has a contract to record those hearings, but that impact would be

outside the zone of interests because the statute “was obviously enacted to protect the interests of

the parties to the proceedings and not those of the reporters”); see also Arruda & Beaudoin, LLP

v. Astrue, 2013 WL 1309249, at **1, 11-12 (D. Mass. March 27, 2013) (holding that law firm’s

interests in obtaining volume requests of Social Security information and “its accompanying


                                                  9
        Case 1:21-cv-10083-DJC Document 24 Filed 04/19/21 Page 12 of 24




commercial interests” were outside zone of interests of Privacy Act, even though law firm alleged

that it needed the information to effectively service its clients). Indeed, a contrary reading would

allow lawyers to bring collateral APA actions anytime a government action affects their case-

management efficiency or advocacy goals. Such a result would be untenable.

       The Second Circuit recently considered a zone-of-interest challenge in a similar context.

In Moya, a nonprofit organization, which assisted noncitizens with naturalization applications,

sued DHS and USCIS for their processing of those applications. 975 F.3d at 124-25. The plaintiff

alleged that the defendants employed “‘unlawful policies and practices’” that lead to the rejection
of naturalization applications with forms N-648, in which an applicant can request a waiver of the

civics and English tests based on disability pursuant to a provision of the INA. This alleged policy

harmed the organization because it had “to spend more time with disabled clients and less time

with everyone else.” Id. at 125. This, in turn, required the organization to divert its time and

resources from its primary mission of assisting immigrants with naturalization to overcoming the

unlawful barriers for the immigrants with disabilities. Id.

       Although finding that the organization had pled Article III standing, the Second Circuit

nonetheless held that the organization’s interests—a derivative interest in naturalization

applicants’ rights, coupled with a diversion of resources—fell outside the zone of interests of the

applicable statute. Id. at 131-33. The effect of the statute’s disability-waiver process on the

organization, the court found, was “derived entirely from [the organization’s] efforts to assist the

disabled naturalization applicants who are directly regulated by the statute.” Id. at 133. The court
concluded that a decision permitting the collateral APA claim would be “‘inconsistent’” with

Congress’ purpose in streamlining the process and procedures whereby a noncitizen can adjudicate

an unfavorable naturalization decision. Id. (quoting Lexmark, 572 U.S. at 130). The court further

found that holding otherwise would essentially allow the nonprofit to challenge derivatively what

a disabled naturalization applicant cannot do directly (i.e., “bring suit without first exhausting

administrative remedies.”). Id. at 133-34.



                                                 10
        Case 1:21-cv-10083-DJC Document 24 Filed 04/19/21 Page 13 of 24




       Like the nonprofit organization in Moya, Plaintiffs’ interests here are derivative of their

clients’ or entail resource diversion, which does not fit within the zones of interests of the

applicable statutes they cite. Further, also like in Moya, allowing Plaintiffs to challenge DHS

procedures here, as opposed to on behalf of their clients during the clients’ individual immigration

proceedings, would essentially sidestep the procedures Congress and the agencies have

constructed for adjudicating immigration-related disputes. As such, Plaintiffs are outside the zones

of interests of the statutory provisions they rely upon.

           B. Plaintiffs’ Injuries Fall Outside the Zone of Interests of the Regulation.

       When, as here, a plaintiff brings an APA action because of an agency’s alleged failure to

comply with its own regulations, the zone-of-interest test focuses on the particular regulation that

was allegedly violated. Fed. Def., 954 F.3d at 131; see also Busse Broad. Corp. v. F.C.C., 87 F.3d

1456, 1463 (D.C. Cir. 1996) (defining zone of interests as those “protected by the underlying

statute or regulation”). A litigant falls within the zone of interests of a regulation when, at a

minimum, the regulation protects or regulates the litigant. Fed. Def., 954 F.3d at 131. At bottom,

the inquiry is whether a plaintiff’s interests are inconsistent with or so marginally related to the

applicable regulation that “it cannot reasonably be assumed that” Congress authorized the suit. See

Lexmark, 572 U.S. at 130; Fed. Def., 954 F.3d at 131.

       Plaintiffs’ complaint cites 8 C.F.R. § 103.2(b)(16) as requiring DHS to disclose records

that are relevant to a noncitizen’s immigration case. Compl. ¶¶ 3, 5, 39, 87. This regulation, titled,

“Submission and adjudication of benefit requests,” states, in part, that “[a]n applicant or petitioner

shall be permitted to inspect the record of proceeding which constitutes the basis for the decision.”

8 C.F.R. § 103.2(b)(16). It expressly includes a number of exceptions, including classified

information, and courts have held that it requires the exchange of information but not the exchange

of documents. See infra at 19; see also Owusu-Boakye v. Barr, 376 F. Supp. 3d 663,678-79 (E.D.

Va. 2019) (collecting cases), aff’d, 836 F. App’x 131 (4th Cir. 2020).




                                                 11
         Case 1:21-cv-10083-DJC Document 24 Filed 04/19/21 Page 14 of 24




        Nothing in this subsection directly or indirectly regulates the attorney-client relationship

or otherwise applies only when the noncitizen is represented. This distinguishes it from the

regulations at issue in Federal Defenders, where the court found that lawyers fell within the zone

of interests of regulations explicitly directing inmate-attorney prison visits. Fed. Def., 954 F.3d at

131-32. Here, the operative regulation provides a benefit only to the noncitizen, and Plaintiffs’

interests in preserving resources and advocacy are, at best, only marginally related to, and therefore

outside the zones of interests of, the regulation’s purpose. See Arruda & Beaudoin, LLP, 2013 WL

1309249, at *12 n.8 (law firm seeking information from the Social Security Administration fell
outside the zone of interests of SSA regulation because the regulation’s purpose was for the benefit

of the claimant and not the commercial benefit of the representative, notwithstanding express

allowance for representatives to obtain information).

            C. Plaintiffs’ Injuries Fall Outside the Zone of Interests of the Due Process Clause, as
               that Clause Applies to Noncitizens.

        The Due Process Clause prohibits the government from depriving persons of life, liberty,

or property, without due process of law. U.S. Const. amend V. Plaintiffs claim the alleged policy

violates noncitizens’ procedural due process rights, but a litigant falls within the zone of interests

of the Due Process Clause only when it claims an agency action violated its own procedural due

process rights. See Moya, 975 F.3d at 136 (indirect, derivative harm insufficient to challenge

procedural due process rights of another); South Dakota v. U.S. Dept. of Interior, 665 F.3d 986,

990-91 (8th Cir. 2012) (State’s claim falls outside zone of interest of due process clause because

the clause is inapplicable to a State); see generally Haitian Refugee Ctr. v. Gracey, 809 F.2d 794,

809, 815-816 (D.C. Cir. 1987) (“A litigant therefore could never have standing to challenge a

statute solely on the ground that it failed to provide” procedural due process rights “to third parties

not before the court.”). Plaintiffs make no such allegation here, instead resting their claim on the

due process rights of their clients. Compl. ¶ 87 (“The Nondisclosure Policy leads to systematic

violations of noncitizens’ due process rights . . . ”).



                                                   12
        Case 1:21-cv-10083-DJC Document 24 Filed 04/19/21 Page 15 of 24




       Plaintiffs’ alleged injuries—depletion of attorney resources and decreased ability to service

more clients—fall outside the zones of interests of each statute, regulation, and constitutional

provision they invoke. Accordingly, Plaintiffs’ claim should be dismissed.

   II. Plaintiffs’ APA Claim Should be Dismissed Because Plaintiffs Have an Adequate
       Alternative Remedy.

       The APA provides for judicial review of final agency action only when “there is no other

adequate remedy in a court.” 5 U.S.C. § 704. This section “reflects Congress’ judgment that ‘the

general grant of review in the APA’ ought not ‘duplicate existing procedures for review of agency

action’ or ‘provide additional judicial remedies in situations where Congress has provided special

and adequate review procedures.’” Citizens for Resp. & Ethics in Wash. (“CREW”) v. U.S. Dep’t

of Justice, 846 F.3d 1235, 1244 (D.C. Cir. 2017) (quoting Bowen v. Massachusetts, 487 U.S. 879,

903 (1988)). When Congress enacted the APA, a number of statutes already codified specific

procedures for reviewing agency action, including, for example, that Federal Trade Commission

and National Labor Relations Board orders were directly reviewable by courts of appeals. Bowen,

487 U.S. at 903. Congress did not intend the APA’s general grant of jurisdiction to duplicate such

previously established procedures relating to specific agencies. Id.

       Courts look for “clear and convincing evidence of legislative intent to create a special,

alternative remedy and thereby bar APA review.” CREW, 846 F.3d at 1244–45 (D.C. Cir. 2017)

(internal citations and quotations omitted). Further, the remedy need not be identical to that in the

APA, but instead only in the “same genre” in order to be “adequate.” Garcia v. Vilsack, 563 F.3d

519, 522 (D.C. Cir. 2009) (internal quotations and citations omitted). And while an alternative

remedy will not be held adequate if the remedy offers only “doubtful and limited relief,” see

Bowen, 487 U.S. at 901, adequacy is not dependent upon a party’s ability to prevail, Rimmer v.

Holder, 700 F.3d 246, 262 (6th Cir. 2012).

       Plaintiffs seemingly challenge document-production practices across all civil immigration

proceedings, but the only authorities they cite are statutes involving removal proceedings in

immigration court and a regulation affecting USCIS’s consideration of benefit requests. The

                                                 13
        Case 1:21-cv-10083-DJC Document 24 Filed 04/19/21 Page 16 of 24




statutes and regulations in place with respect to both proceedings make clear that Congress

provided an alternative adequate remedy to the omnibus claim that Plaintiffs present.

            A. Removal Proceedings Before an Immigration Court

       A noncitizen who is physically present in the United States without lawful status or

otherwise present in violation of the INA or any other law is subject to removal. See 8 U.S.C.

§§ 1182, 1227, 1229, 1229a(e)(2). USCIS, ICE, and CBP initiate removal proceedings in

immigration court by filing a charging document with the court and serving a copy on the

noncitizen, which, among other things, describes the conduct alleged to be in violation of the law

and the applicable statutory provisions. 8 U.S.C. § 1229(a); 8 C.F.R. §§ 239.1, 1003.13,

1003.14(a), 1239.1. The noncitizen typically appears first at a master calendar hearing during

which the immigration judge determines where the parties agree and the nature of any dispute that

remains. 8 C.F.R. § 1240.10(c), (d); see also Office of the Chief Immigration Judge Practice

Manual (“OCIJ Manual”) § 4.15(e), (i) (available at, https://www.justice.gov/eoir/eoir-policy-
manual/part-ii-ocij-practice-manual, last visited Apr. 17, 2021.). If the noncitizen contests the

information in the charging document, then, generally, the government has the burden to

demonstrate removability and does so, either at the master calendar hearing or in conjunction with

a separate hearing as described more below, by providing the court and the noncitizen with the

documents it is relying upon to support the allegations. OCIJ Manual 4.15(i)(2) (noting that DHS

attorney should be prepared at the master calendar hearing to “file with the immigration court and

serve on the opposing party all documents that support the charges and factual allegations in the

Notice to Appear”). The court will schedule a hearing (called “individual calendar hearing” or

“merits hearing”) to address any remaining disputes, including any requests by the noncitizen for

relief from removal. Id. at 4.16(a); 8 C.F.R. § 1240.10(d).

       Prior to the individual calendar or merits hearing, the immigration judge, upon a party’s

request or sua sponte, has the authority to issue a subpoena for trial testimony or documents, and

the parties typically file their exhibits, witness lists, any relief applications, and motions. 8 USC


                                                 14
        Case 1:21-cv-10083-DJC Document 24 Filed 04/19/21 Page 17 of 24




§ 1229a(b)(1); 8 C.F.R. §§ 1003.21, 1003.35; OCIJ Manual at 4.16(b), 4.20. The INA also

obligates DHS to provide the noncitizen with documentation in its possession pertaining to that

individual’s admission or presence in the United States when, the noncitizen contends and,

therefore, has the burden of showing he is lawfully present pursuant to a prior admission. 8 U.S.C.

§ 1229a(c)(2)(B). If a noncitizen believes DHS has not met any disclosure obligations, he can

raise those issues with the immigration judge via written motion or at the hearing itself. See, e.g.,

In re: Dikla Cohen, 2018 WL 8062979, at * 2 (BIA Dec. 3, 2018) (noting that noncitizen filed

motion for discovery). At that hearing, the court receives evidence and takes testimony, all of
which is subject to objection and cross-examination. 8 U.S.C. § 1229a(b)(4)(B); 8 C.F.R. § 1240.7;

OCIJ Manual 4.16(d), (e). The immigration judge then issues a decision. 8 U.S.C. § 1229a(c); 8

C.F.R. § 1240.12. The INA and accompanying regulations permit a noncitizen or the government

to appeal that decision to the Board of Immigration Appeals, with a further right to appeal to the

local United States Court of Appeals. 8 U.S.C. § 1252(a)(1); 8 C.F.R. §§ 1003.38, 1240.15.

       If a noncitizen contends that (1) his due process rights were violated, (2) he did not have a

“reasonable opportunity to examine the evidence against” him in violation of 8 U.S.C.

§ 1229a(b)(4)(B), (3) DHS violated 8 U.S.C. § 1229a(c)(2)(B) by failing to provide him with

access to documents pertaining to his admission or presence in the United States, or (4) he

otherwise was entitled to records that he did not receive, he can raise those issues in an appeal to

the Board of Immigration Appeals. The Board of Immigration Appeals considers these types of

challenges in conjunction with its review of the immigration court’s decision. See, e.g., In re
Cohen, 2018 WL 8062979, at * 2 (holding DHS not required to turn over entire A-file, the file

containing records showing noncitizens’ immigration history); In re: Matilde Morales, 2018 WL

3045801, at *2 (BIA May 10, 2018) (remanding case so respondent can have access to A-file;

relying, in part, on INA § 1229a(c)(2)(B)); In re: Carlos Flores-Palomares, 2015 WL 1605442,

at **1–2 (BIA Mar. 3, 2015) (holding no due process violation when A-File was not produced);

In re: Julio Cesar Lopez Hernandez, 2012 WL 5473614, at *1–3 (BIA Oct. 9, 2012) (holding

immigration judges do not have authority to order discovery in removal proceedings beyond that

                                                 15
        Case 1:21-cv-10083-DJC Document 24 Filed 04/19/21 Page 18 of 24




allowed by the INA and regulations).13 Further, if the noncitizen is not satisfied with the Board’s

decision, Congress has expressly provided for additional review by the local court of appeals. 8

U.S.C. §§ 1252(a), (b)(9).

       Accordingly, courts of appeals likewise adjudicate due process challenges, arguments

regarding the proper scope of the INA provisions upon which Plaintiffs rely, and other document-

production-related disputes. The First Circuit, for instance, recognizes that noncitizens in removal

proceedings have certain procedural due process protections. Specifically, a noncitizen has the

right to “notice of the nature of the charges and a meaningful opportunity to be heard.” Davis v.

Lynch, 802 F.3d 168, 177 (1st Cir. 2015) (quoting Choeum v. INS, 129 F.3d 29, 38 (1st Cir. 1997)).

This entitles the noncitizen “to a fundamentally fair proceeding where the alien ‘must have a

meaningful opportunity to present evidence and be heard by an impartial judge.’” Id. (quoting

Munoz-Monsalve v. Mukasey, 551 F.3d 1, 6 (1st Cir. 2008). And noncitizens raise challenges when

they contend their hearing failed to comport with due process. See, e.g., Silva v. Lynch, 636 F.

App’x 1, 3–4 (1st Cir. 2016); Davis, 802 F.3d at 177 (no due process violation when immigration

judge refused to allow counsel to refresh recollection with passport).

       Similarly, both the Ninth and Seventh Circuits have heard due process challenges in

appeals from removal proceedings, both rejecting claims to a general right to discovery. Ortega

De Pinon v. I.N.S., 87 F. Appx. 20, 21 (9th Cir. 2003) (no violation of due process for immigration

judge to deny discovery during removal proceeding), Kalejs v. I.N.S., 10 F.3d 441, 447-48 (7th

Cir. 1993) (“no general right to discovery in a deportation hearing”). The Ninth Circuit has also

held, in the context of a petitioner who claimed to be a citizen, that the petitioner was denied due

process when he contended that he was lawfully present in the United States pursuant to adoption,

and was not provided with a copy of his A-file, which contained information about his potential

adoption. Dent v. Holder, 627 F.3d 365, 373-74 (9th Cir. 2010). In reaching its decision, the Ninth


13
   Defendants do not necessarily agree with all of these decisions and others cited in this
subsection, but cite them merely to demonstrate that DHS’s disclosure obligations are in fact
adjudicated in the context of individual immigration proceedings.

                                                16
        Case 1:21-cv-10083-DJC Document 24 Filed 04/19/21 Page 19 of 24




Circuit relied on 8 U.S.C. § 1229a(c)(2)(B), which, as noted above, indicates that an “alien shall

have access” to certain visa and other entry records to assist him in meeting his burden of proof.

Id.14 To be sure, DHS and noncitizens continue to litigate Dent’s reach, as the Dent court itself left

room for, see 627 F.3d at 375. See, e.g., In re Cohen, 2018 WL 8062979, at *2 (holding that DHS

met its obligations by providing a relevant subset of documents from an A-file). But the merits of

these cases is beside the point: the mere presence of these various holdings about information-

sharing and access in immigration proceedings demonstrates the adjudicability of these issues in

individual immigration cases.
       Regardless of the outcome of any particular administrative or judicial decision, these

statutes, regulations, and case decisions demonstrate that Plaintiffs have an alternative, adequate

remedy to challenge DHS’s compliance with its disclosure obligations, and any alleged document-

production policies and practices, in the context of removal proceedings themselves. The potential

remedy arising from judicial challenges to an immigration court’s order—a new hearing and the

production of documents—is, at a minimum, in the “same genre” as the global remedy sought by

Plaintiffs here. This adequate alternative remedy is available, and therefore bars Plaintiffs’ claim,

even though they have to litigate document-production matters in individual immigration

proceedings, as opposed to challenging DHS’s alleged policy in one omnibus APA case. Indeed,

it is far preferable and efficient to litigate record-production issues in the proceedings, contexts,

and cases in which they arise. But in any event, even if a broader challenge would be more

“effective in providing systemic relief” than “situation-specific” litigation; the latter still “affords

an adequate, even if imperfect, remedy.” Garcia, 563 F.3d at 525 (internal citations and quotations

omitted); see also CREW, 846 F.3d at 1245-46 (barring APA suit against DOJ’s Office of Legal


14
   In contrast, the Sixth Circuit rejected a noncitizen’s due process challenge when the noncitizen
contended that “DHS refused to provide to her all of the information it had about the three visa
applications she submitted.” Zheng v. Lynch, 819 F.3d 287, 298 (6th Cir. 2016). After observing
that DHS gave the noncitizen everything it intended to introduce into evidence, the court, citing
the Ninth Circuit’s Dent decision, held that “[e]ven if due process requires more [disclosures], . .
. the fact remains that [the noncitizen] has failed to show that access to further information would
have led to a substantially different outcome.” Id.

                                                  17
        Case 1:21-cv-10083-DJC Document 24 Filed 04/19/21 Page 20 of 24




Counsel for failing to meet its disclosure obligations under FOIA’s reading-room requirements,

seeking injunction directing OLC to disclose all documents subject to that provision, where FOIA

offered an adequate remedy for CREW to obtain records); Manafort v. U.S. Dep’t of Justice, 311

F. Supp.3d 22, 33-34 (D.D.C. 2018) (barring civil APA claim where adequate relief was available

in criminal proceedings, even though civil suit may have provided broader relief in one suit).

           B. USCIS’s Denial of Benefits.

       Noncitizens and others apply or petition to USCIS for a myriad of immigration or

naturalization benefits. See 8 U.S.C. § 271(b), 8 C.F.R. § 103.2. In considering an immigration

benefit application, USCIS can ask the filer for additional documentation, take biometric data,

conduct interviews, and review records from other government agencies. 8 C.F.R. § 103.2(b).

Further, USCIS may issue a Notice of Intent to Deny identifying the basis upon which USCIS

intends to deny an application and allowing the applicant an opportunity to respond. Id.

§§ 103.2(b)(8)(iv), 103.2(b)(16)(i). If a filer receives an unfavorable decision, USCIS provides the

specific reasons for the denial in a written notice, and in some circumstances, the applicant has a

right to appeal to either the Administrative Appeals Office or the Board of Immigration Appeals.

Id. § 103.3(a). Moreover, an applicant can generally move for reconsideration or to reopen their

application with USCIS. Id. § 103.5.

       When USCIS’s denial is final, USCIS can issue a notice to appear, which initiates removal

proceedings (which are discussed at length above). In that circumstance, the immigration court

would generally have exclusive jurisdiction to consider certain benefit applications and the

noncitizen would have the right to appeal any final removal order to the local court of appeals. See

8 C.F.R. § 1245.2(a)(1)(i). If, however, there are no removal proceedings and no other means for

judicial review, the noncitizen or other filer may bring an APA claim in district court challenging

USCIS’s decision as long as he has exhausted his administrative remedies and either the decision

is a nondiscretionary one, or the challenge is constitutional or raises a question of law. 8 U.S.C.

§ 1252(a)(2)(B) & (D); see Meza v. Cuccinelli, 438 F. Supp.3d 25, 33-35 (D.D.C. 2020) (collecting


                                                18
         Case 1:21-cv-10083-DJC Document 24 Filed 04/19/21 Page 21 of 24




cases describing judicial review for USCIS decisions), appeal filed, No. 20-5079 (D.C. Cir. Apr.

7, 2020).

         In considering these claims, courts can and do adjudicate challenges to USCIS’s disclosure

of information. For example, the Fifth Circuit has held that USCIS did not violate due process or

8 C.F.R. § 103.2(b)(16) when it provided an applicant with a description, but not actual copies, of

the derogatory information it intended to use to deny the applicant’s petition. Mangwiro v.

Johnson, 554 F. Appx. 255, 261-62 (5th Cir. 2014). The Board of Immigration Appeals reached

the same conclusion in In re Lidtke, 2009 WL 5548116, at *2 (B.I.A. Dec. 31, 2009). The Seventh
and Eleventh Circuits have similarly found that USCIS met its obligations under § 103.2(b)(16)

when it provided the applicant with a notice of its intent to deny a benefit which only described

the derogatory information. Diaz v. U.S.C.I.S., 499 F. Appx. 853, 855-56 (11th Cir. 2012);

Ogbolumani v. Napolitano, 557 F.3d 729, 735-36 (7th Cir. 2009). The Ninth Circuit, however,

reached the opposite conclusion in holding that an applicant was denied due process when USCIS

only “briefly summarized the principal” derogatory statement without identifying the form of the

statement or providing a complete version. Mattson v. Wolf, 826 F. Appx. 603, 604-05 (9th Cir.

2020).

         With respect to applications for naturalization, a USCIS immigration officer, subject to

supervisory review, determines whether the application should be granted or denied, and provides

to the applicant the reasons for the determination. 8 C.F.R. § 316.14(b). After an initial denial of

an application for naturalization, an applicant may request a hearing before an immigration officer
who will review the application for naturalization. See 8 U.S.C. § 1447(a). Ultimately, the

noncitizen can challenge a final negative decision in district court, which conducts a de novo

review. 8 U.S.C. § 1421(c). This process similarly affords the noncitizen an adequate remedy for

any document-related disputes. Heslop v. Attorney General of U.S., 594 F. App’x 580, 584 (11th

Cir. 2014) (dismissing APA claim because 8 U.S.C. § 1421(c) provides adequate remedy); Garcia,

563 F.3d at 522-23 (statute providing for de novo district court review provides for adequate

remedy).

                                                19
          Case 1:21-cv-10083-DJC Document 24 Filed 04/19/21 Page 22 of 24




          Thus, like with removal proceedings, courts can and do adjudicate challenges to USCIS’s

production of documents in individual benefit-determination cases. Therefore, Plaintiffs have an

alternative and adequate means to allege USCIS is not abiding with its disclosure obligations and

obtain relief, which precludes this omnibus APA claim. Further, allowing the omnibus claim

would skirt individual noncitizens’ obligations to exhaust administrative remedies and challenge

only final agency actions. Moya, 975 F.3d at 126-27, 134.

   III.      Plaintiffs’ Programmatic Attack on Defendants’ Compliance with Their
             Disclosure Obligations Across all Immigration Proceedings Should Be Dismissed.

          Another basis to dismiss the complaint is that it asserts a broad, programmatic challenge

rather than a challenge to discrete agency action. The APA limits judicial review to “final agency

action.” 5 U.S.C. § 704. Such action must be circumscribed and discrete. Norton v. S. Utah

Wilderness All., 542 U.S. 55, 62-63 (2004). These requirements apply whether a plaintiff seeks to

compel agency action as unlawfully withheld under § 706(1) or set aside an agency action under

§ 706(2). Compare 5 U.S.C. § 706(1) with id. § 706(2); NAACP v. Bureau of Census, 945 F.3d

183, 189 (4th Cir. 2019). Thus, a plaintiff cannot use the APA to mount a generalized attack on an

agency-wide policy, or to seek broad, programmatic relief. Norton, 542 U.S. at 64-65; see also

Lujan, 497 U.S. at 890-91.

          But that is what Plaintiffs are trying to do here. By their own admission, Plaintiffs challenge

the “systemic failure of the Department of Homeland Security . . . to produce to noncitizens and

their counsel the records that are necessary to support their claims and defenses or eligibility for

benefits in a[n undefined] range of civil immigration proceedings.” Compl. ¶ 1. And they ask this

Court to declare Defendants’ alleged “policy and practice of denying noncitizens and their counsel

timely access to relevant records,” in apparently all civil immigration proceedings, unlawful. Id.

¶ 2. Plaintiffs’ complaint neither identifies a provision requiring DHS to produce all records in all

civil immigration proceedings, nor are Defendants aware of any such provision. Thus, their

challenge is neither moored in a particular statute, regulation, or constitutional provision alleged

to have been violated, nor rooted in any “set of statutory or regulatory requirements to guide [a

                                                    20
        Case 1:21-cv-10083-DJC Document 24 Filed 04/19/21 Page 23 of 24




court] in assessing the propriety of an agency’s procedures in a matter.” Union of Concerned

Scientists v. Wheeler, 954 F.3d 11, 21-22 (1st Cir. 2020) (saving for another day whether a “pure

APA” case could proceed without reference to a non-APA substantive statute and acknowledging

that all of their previous APA cases have relied on statutes or regulations different from the APA

in assessing the claim).

       Plaintiffs’ complaint itself confirms the broad, programmatic nature of Plaintiffs’ claim,

framing the alleged nondisclosure policy as “operat[ing] against a backdrop of increased

immigration enforcement, a swell of immigration court caseloads, and a suite of policies designed
to move immigration court dockets – particularly the cases of detained noncitizens – at breakneck

pace.” Compl. ¶ 62; see also id. ¶¶ 63-67. Further, their description of Defendants’ document-

production practice (or purported lack thereof) across all immigration proceedings is not “an

identifiable action or event,” Lujan, 497 U.S. at 899, and, is instead, an impermissible demand for

day-to-day judicial review of over a million annual individual adjudications. Id. Nor does the result

change because Plaintiffs have alleged (unspecified) instances in which they contend DHS violated

certain information-exchange obligations. Compl. ¶ 87 (the alleged policy “leads to systemic

violations of noncitizens’ due process rights and of existing statutory and regulatory obligations);

Sierra Club v. Peterson, 228 F.3d 559, 567 (5th Cir. 2000) (cannot “challenge an entire program

by . . . identifying specific allegedly-improper final agency actions within that program”). Plaintiffs

must tailor their APA challenge to a “circumscribed, discrete agency action[],” Norton, 542 U.S.

at 62, or bring their broader grievances to “the offices of the [various agencies] or the halls of
Congress, where programmatic improvements are normally made,” Lujan, 497 U.S. at 891.

       Consequently, this wide-ranging lawsuit fails to state a claim under the APA, and

Plaintiffs’ complaint should be dismissed. See, e.g., Cobell v. Norton, 240 F.3d 1081, 1095 (D.C.

Cir. 2001) (“While a single step or measure is reviewable, an on-going program or policy is not,

in itself, a ‘final agency action’ under the APA.”); Del Monte Fresh Produce N.A., Inc. v. United

States, 706 F. Supp.2d 116, 118-20 (D.D.C. 2010) (dismissing pattern and practice claim).



                                                  21
        Case 1:21-cv-10083-DJC Document 24 Filed 04/19/21 Page 24 of 24



                                       CONCLUSION

        For the reasons described above, Defendants respectfully request that Plaintiffs’

complaint be dismissed.

                                                   Respectfully submitted

April 19, 2021                                     BRIAN M. BOYNTON
                                                   Acting Assistant Attorney General

                                                   MARCIA BERMAN
                                                   BRIGHAM J. BOWEN
                                                   Assistant Branch Directors

                                                   /s/ Hilarie Snyder
                                                   HILARIE SNYDER
                                                   Trial Attorney
                                                   U.S. Department of Justice
                                                   Civil Division
                                                   Federal Programs Branch
                                                   1100 L Street NW
                                                   Washington, DC 20005
                                                   (202) 305-0747
                                                   hilarie.e.snyder@usdoj.gov

                               CERTIFICATE OF SERVICE

       I hereby certify on this 19th day of April 2021 that I have filed this Memorandum with the

Court’s ECF system, which sends notice to Plaintiffs’ Counsel identified on the NEF.


                                                   /s/ Hilarie Snyder
                                                   HILARIE SNYDER
                                                   Trial Attorney




                                              22
